DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0046959 A1 to Moreels et al. (hereinafter Moreels).
With regards to claim 1, Moreels discloses:
1. 	A method, comprising:
obtaining a graph comprising nodes representing members of an online
system (see, Fig. 2, and user nodes, 201, for example, and detailed description, para. 0017), edges between pairs of the nodes, and edge scores representing
confidences in a type of relationship between the pairs of the nodes (see, Fig. 2, and 3A-3B, and detailed description, including, particular embodiments may determine the likelihood by determining a confidence score between the user node and the concept node, and particular embodiments may determine a confidence score X % between the user node of U1 and the concept node of "San Francisco." That is, user U1 has an X % probability in living in "San Francisco", as illustrated in FIG. 3B, para. 0020-0021);
 	performing, by one or more computer systems, a set of iterations that
propagate a label for the type of relationship from a first subset of the edges to
remaining edges in the graph, wherein each iteration in the set of iterations
comprises updating a probability of the label for an edge between a pair of
nodes based on a subset of the edge scores for a second subset of the edges connected to one or both nodes in the pair and probabilities of the label for the second subset of the edges (see, Fig. 3A-3B, and detailed description including, Particular embodiments may determine the likelihood by determining a confidence score between the user node of user U1 and the concept node of "Palo Alto" (or between the user node of user U1 and the concept node of "San Francisco"). For example, particular embodiments may determine a confidence score X % between the user node of U1 and the concept node of "San Francisco." That is, user U1 has an X % probability in living in "San Francisco", as illustrated in FIG. 3B. Similarly, particular embodiments may determine a confidence score Y % between the user node of U1 and the concept node of "Palo Alto." That is, user U1 has a Y % probability in living in "Palo Alto", as illustrated in FIG. 3B, para, 0021); and 
 	performing, by the one or more computer systems, one or more tasks in
the online system based on the probability of the label for the edge (see, Fig. 3B, and as above, and detailed description including, Particular embodiments may determine the likelihood by determining a confidence score between the user node of user U1 and the concept node of "Palo Alto" (or between the user node of user U1 and the concept node of "San Francisco"). For example, particular embodiments may determine a confidence score X % between the user node of U1 and the concept node of "San Francisco." That is, user U1 has an X % probability in living in "San Francisco", as illustrated in FIG. 3B. Similarly, particular embodiments may determine a confidence score Y % between the user node of U1 and the concept node of "Palo Alto." That is, user U1 has a Y % probability in living in "Palo Alto", as illustrated in FIG. 3B, para, 0021).

With regards to claim 2, Moreels discloses:
2. 	The method of claim 1, wherein obtaining the graph comprises:
determining sub-scores for multiple types of paths connecting the pairs
of the nodes (see, Fig. 5, and detailed description, including, illustrates an example method for determining a confidence score between a user node and a concept node based on similarity numbers associated with edges between the user node and the concept node by using matrix computation, para. 0026);
 	training a machine learning model to predict the label for the first
subset of the edges based on a first set of values of the sub-scores for the first
subset of the edges (see, Fig. 5, and for example, detailed description, including, FULL OUTER JOIN statement effects correct sparse matrix addition by selecting all rows from Y and Pf that either match the same sample and label, or are unique to one of the matrices. The COALESCE function selects the first non-NULL of its arguments. The data preprocessing operations (normalization and initialization) are trivially translatable to SQL. A complete SQL-based implementation can be a small 120-lines script, in contrast with the over 3000 lines needed by an industrial-strength C++ implementation (without counting algebra library support) para. 0037); and
applying the machine learning model to a second set of values of the
sub-scores for the remaining edges to produce the edge scores for the
remaining edges (see, as above, and detailed description, including, finally, f and its next iteration next_f have the structure &lt;id, label, prob&gt;. All representations are implicitly sparse; all missing pairs &lt;id1, id2&gt; or &lt;id, label&gt; are assumed to contain zero in the third position, para. 0035).

With regards to claim 3, Moreels discloses:
3.	The method of claim 2, wherein determining the sub-scores for
the multiple types of paths connecting the pairs of the nodes comprises:
calculating a sub-score between a first node and a second node based on a similarity between attributes of the first node and the second node (see, Fig. 5, and detailed description, including, may be implemented by the inference process (or another process) hosted by one or more computing devices of the social-networking system. In particular embodiments, the inference process may calculate a row-wise sums vector S.sub.i=.SIGMA..sub.j=1.sup.n+CW.sub.ij, .A-inverted.i=1, . . . , n (STEP=501) para. 0026). 

With regards to claim 5, Moreels discloses:
5.	 The method of claim 2, wherein training the machine learning model to predict the label for the first subset of the edges comprises: 
inputting features comprising the first set of values of the sub-scores and attributes for a subset of nodes connected by the first subset of the edges into the machine learning model (see, Fig. 3B, and detailed description, including, particular embodiments may determine the likelihood by determining a confidence score between the user node of user U1 and the concept node of "Palo Alto" (or between the user node of user U1 and the concept node of "San Francisco"). For example, particular embodiments may determine a confidence score X % between the user node of U1 and the concept node of "San Francisco." That is, user U1 has an X % probability in living in "San Francisco", as illustrated in FIG. 3B. Similarly, particular embodiments may determine a confidence score Y % between the user node of U1 and the concept node of "Palo Alto." That is, user U1 has a Y % probability in living in "Palo Alto", as illustrated in FIG. 3B) para. 0021); and 
updating parameters of the machine learning model so that an output of the machine learning model reflects the label for the first subset of the edges (see, detailed description, including, Note that a user node may have two or more weights or labels for two or more concept nodes (that do not necessarily have existing edges connecting to the user node). For example, a user may declare "Palo Alto" as his or her city of residence, while the social-networking system (or the inference process) may determine that "San Francisco" is related to the user based on the user's frequent check-in's at locations in San Francisco, para. 0025). 

With regards to claim 6, Moreels discloses:
6.	 The method of claim 5, wherein the attributes comprise at least one of: 
 	an engagement of a member with the online system (see, Fig. 1, and detailed description, including, ach user node may comprise one or more data objects corresponding to information associated with a user, para. 0012); and 
 	a degree of commonality between two members of the online system. 

With regards to claim 7, Moreels discloses:
7. 	The method of claim 2, wherein obtaining the graph further comprises: 
removing a third subset of edges with values of the edge scores that fall below a threshold from the graph (see, detailed description, including,  if the confidence score between the user node U2 and the concept node "San Francisco" is below a pre-determined threshold (e.g., less than 10%), the inference process may remove the edge between the user node U1 and the concept node "San Francisco", since it is unlikely that user U1 is related to "San Francisco." para. 0029). 

With regards to claim 8, Moreels discloses:
8.	 The method of claim 2, wherein the multiple types of paths comprise at least one of: 
 	a first-degree connection (see, Fig. 3A, and detailed description, including, it is assumed that there are n user nodes and C concept nodes of interests in a social graph (for a total of n+C nodes). For example, there are 6 user nodes and 2 concept nodes of interests ("San Francisco" and "Palo Alto") in the example of FIG. 3A, para. 0025); 
 	a second-degree connection that includes the label; and 
 	an attribute that is indicative of the type of relationship. 

With regards to claim 9, Moreels discloses:
9.	 The method of claim 1, wherein each iteration in the set of iterations further comprises: 
 	updating the probability of the label based on an external prediction of a likelihood of the type of relationship between the pair of nodes (see Fig. 3A, and detailed description, including, the probability of the first hop for a random walk starting from U1 may be 17% to reach U2, 17% to reach U6, 33% to reach U5, and 33% to reach U3, para. 0024). 

With regards to claim 10, Moreels discloses:
10. 	The method of claim 9, wherein updating the probability of the label based on the external prediction of the likelihood of the type of relationship between the pair of nodes comprises: 
 	calculating the probability of the label based on a combination of the subset of the edge scores for the second subset of the edges, the probabilities of the label for the second subset of the edges, the external prediction, and one or more parameters for controlling the contributions of other components in the combination to the probability of the label (see, Fig. 3A, and detailed description, including, The inference process may determine the confidence score between the particular user node and the particular concept node by determining a probability in that random walks starting from the particular user node will end at the particular concept node (vs. ending at other concept nodes in the social graph). In social graph 300 illustrated in FIG. 3A, for example, a confidence score between the user node U1 and the concept node "Palo Alto" may be 75% (6 out of 8 possible random walks), while a confidence score between the user node U1 and the concept node "San Francisco" may be 25% (2 out of 8 possible random walks), para. 0023). 

With regards to claim 11, Moreels discloses:
11. 	The method of claim 1, wherein the one or more tasks comprise at least one of:
 	ordering content outputted in the online system (see, detailed description, including, The matrices P, Y, and f are formalized relationally as follows. P contains tuples of the form &lt;id1, id2, sim&gt;, where id1 and id2 are unique sample identifiers (e.g., integrals or small strings) and sim is a real number. Y encodes similarities between samples and labels and contains tuples of the form &lt;id, label, sim&gt;. Finally, f and its next iteration next_f have the structure &lt;id, label, prob&gt;. All representations are implicitly sparse; all missing pairs &lt;id1, id2&gt; or &lt;id, label&gt; are assumed to contain zero in the third position, para. 0035); 
 	generating a recommendation comprising a member of the online system; and		transmitting a notification related to the member. 

With regard to claim 13, claim 13 (a system claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of at least one processor, Fig. 6, item 802; and memory 804) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 14, claim 14 (a system claim) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 16, claim 16 (a system claim) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 17, claim 17 (a system claim) recites substantially similar limitations to claim 9 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 18, claim 18 (a system claim) recites substantially similar limitations to claim 10 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 19, claim 19 (a system claim) recites substantially similar limitations to claim 8 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 20, claim 20 (a non-transitory computer readable memory claim) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moreels in view of U.S. Patent Application Publication No. 2019/0235936 A1 to Murdock et al. (Murdock).
With regard to claim 12, Moreels fails to explicitly disclose:
the type of relationship comprises a close-colleague relationship between the members.
Murdock discloses, wherein the type of relationship comprises a close-colleague relationship between the members. (see, detailed description, including Some notification events may be associated with an entity (such as a contact or business, including in some instances the user himself or herself) or with a class of entities (such as close friends, work colleagues, boss, family, business establishments visited by the user, etc.), para. 0021).
It would have been obvious to one having the teachings of Moreels, and Murdock before her, and before the effective filing date of the claimed invention to combine the features of Murdock, within the system of Moreels.  Murdock’s discussion of, for example, the well know feature of an affinity between users, or members on a social or work platform.  Murdock offers a discussion of close affinity between users, to include a close-colleague.

Allowable Subject Matter
 	Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4. 	The method of claim 2, wherein determining the sub-scores for the multiple types of paths connecting the pairs of the nodes comprises: 
 	calculating a sub-score between a first node and a second node by dividing a first number of instances of a type of path between the first and second nodes by a product of a second number of instances of the type of path containing the first node and a third number of instances of the type of path containing the second node. 
15. 	The system of claim 14, wherein determining the sub-scores for the multiple types of paths connecting the pairs of the nodes comprises: 
 	calculating a first sub-score between a first node and a second node based on a similarity between attributes of the first node and the second node; and 
 	calculating a second sub-score between a third node and a fourth node by dividing a first number of instances of a type of path between the third and fourth nodes by a product of a second number of instances of the type of path containing the third node and a third number of instances of the type of path containing the fourth node. 

A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes:
US 20200167787 A1 to Kursun, Eren that discloses: A custom entropy and divergence value is determined for each pair of nodes linked by an edge, as compared to similar or related nodes and edges. A nodal set of the graphs is identified as having aggregate custom entropy and divergence value that is associated with anomalous directional flow from a first node, across intermediary nodes, to a second node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	5-17-2022